RICHARDS, J.
It is urged that the two bonds run concurrently and that the sureties on each bond are jointly liable not only as between themselves but with the sureties on the other bond. As the two bonds were separate instruments made at different times, we can not assent to that view. The second bond is not in evidence, nor are we advised of its terms nor whether it is a statutory bond or a common law bond. It may be that the terms and conditions of the second bond were such that the signers thereof were not liable for any amount except what might remain to be paid after the first bond had been exhausted. We can see no reason why the plaintiff in the trial court did not have a good .cause of action against the sureties on the first bond, nor any reason why he was not enttled to judgment against them for the amount of the bond. Whether, on payment, they could mantain an action for contribution is not before us for decision.
Everything will be presumed in favor of the regularity of the judgment below, and as no prejudicial error appears on the face of the record, the judgment will be affirmed.
LLOYD and WILLIAMS, JJ, concur.